Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a This application is a 371 of PCT/JP2019/050014 12/20/2019 FOREIGN APPLICATIONS JAPAN 2018-238590 12/20/2018.
	Claims 1-8 are pending.  
Response to Restriction Election
2.	Applicant’s election of group I in the reply filed on  September 13, 2022 is acknowledged. and the species, Example 1-4

    PNG
    media_image1.png
    138
    118
    media_image1.png
    Greyscale

by telephone on October 25, 2022.  The election of species requirement was traversed on the grounds that the species are not distinct and lack of search burden. The examiner finds the arguments unpersuasive. With respect to patentable distinctness, applicant has not submitted “evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.”  Until evidence is presented or a clear admission is made that contradicts the finding of patentable distinctness the species election will be maintained.  With regard to the search burden, the claims encompass two generic formulae that are drawn to thousands of compounds and their combination with fluorocarbons.  The elected species is also known as perfluorohydroquinone and reads on claims 4-7.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6-7 state “wherein the hydroxy group-containing fluoroaromatic compound comprises perfluorohydroquinone.”  The use of the transitional phrase “comprising” makes the claim indefinite because perfluorohydroquinone is a single compound of formula (1).  The correct word is “is” since a single compound is itself.  The use of comprising is not supported in the parent claim since the composition claim is written with comprising but the compound is defined as itself.  Moreover, the use of a common name as opposed to the structural formula used in claim 4 is somewhat confusing and inconsistent with the parent claim language which makes use of structural formula (1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito WO 2018062193 A1 (cited on the IDS English language equivalent is 11,274,168) and Bette DE 102007029869 A1 (cited on the IDS without country code, translation appended).  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

Determination of the scope and content of the prior art
(MPEP 2141.01)

Saito describes compositions of the compound of the instant claims, perfluoro(2-methylene-4-methyl-1,3-dioxolane), as being unstable and stabilizes a composition with phenolic polymerization inhibitors (See column 6 lines 1-9 and column 7 lines 7-65).  Column 1 lines 22 ff explains, “Since a cyclic monomer has high polymerizability, a polymerization inhibitor is added during its storage.” Perfluoro(2-methylene-4-methyl-1,3-dioxolane) of instant claim 4 is a preferred stabilized compound, as structure m13 where R15 is CF3 and on column 2 lines 57-65 and as the compound (m13-1) on column 6 lines 30-38.  It was used in the examples on column 14 lines 7-24. The stabilizing compound is described as a phenol, with only one hydroxy group substituted as discussed at column 7 lines 1-5: 

    PNG
    media_image2.png
    158
    699
    media_image2.png
    Greyscale

Examples of phenolic type compounds are 6-t-butyl-2,4-xylenol compound  ( i-2 ) , 2,6-di -t -butyl-p-cresol, compound ( i-3 )  AKA BHT, and which are shown structurally on column 7 lines 24-38. “The proportion ( content ) of the polymerization inhibitor is preferably from 0.01 to 10 mass % , more preferably from 0.05 to 5 mass % , further preferably from 0.05 to 2 mass % , based on the entire amount of the monomer composition.” (column 8 lines 16-19), which falls within the range of claim 5 at the low end at 100 ppm.
	Bette “relates to mixtures of the (A) p-fluorophenol derivatives of the general formula (I)... and (B) contain polymerizable compounds.” (Page 1).

    PNG
    media_image3.png
    312
    659
    media_image3.png
    Greyscale

This is the same as formula I where one of R1 to R6 is a hydroxy group and the rest are F or perfluoralkyl at least in formula (I) where R1, R2, X, Y are independently of one another, identically or differently, Halogen, OR5 or C1-C20-alkyl, where in the C1-C20-alkyl group one or more hydrogen atoms is replaced by halogen, where R5 is H, n is 1 and m is 0 or where m is 1-10 and R3 and R4 are F. “The invention further describes methods for preventing the uncontrolled polymerization of polymerizable compounds. Furthermore, the invention describes possible uses of the mixtures comprising p-fluorophenol derivatives and polymerizable compounds.” (Page 1)  Example compounds are given and according to paragraph [0043] “Very particular preference is given to p-fluorophenol derivatives of the general formula (I) selected from: 2-methyl-4-fluorophenol, 3,4-difluorophenol, 2,3,4,5,6-pentafluorophenol, 2,6-diethyl-4-fluorophenol.”  The compound 2,3,4,5,6-pentafluorophenol is a claimed species of Formula I.  Experiments are performed with this compound  as a stabilizer in Table 1 on page 18 as example 3.  According to paragraph [0099] “In general, the mixtures according to the invention comprise from 0.1 to 1000 ppm of the p-fluorophenol derivatives of the formula (I), based on the polymerizable compounds (B), preferably from 1 to 900 ppm, particularly preferably from 10 to 800 ppm, very particularly
preferably from 50 to 700 ppm and in particular from 100 to 500 ppm.” Which is also within the range of claim 5.
Ascertainment of the difference between the prior art and the claims
	The prior art differs only by the choice of stabilizing phenolic compound. Saito describes compositions of the compound of the instant claims, perfluoro(2-methylene-4-methyl-1,3-dioxolane), with BHT and other phenols but does not mention the claimed phenols.  Bette stabilized various monomers but did not stabilize perfluoro(2-methylene-4-methyl-1,3-dioxolane), with the claimed fluorophenols.
Finding of prima facie obviousness
Rationale and Motivation
(MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use 2,3,4,5,6-pentafluorophenol and other phenols described by Bette in place of the phenols of Saito to produce the instant composition.  The experienced polymer chemist, who would make the composition would be motivated to prepare these compositions based on the expectation that such close analogues would have similar properties and upon the routine nature of such experimentation in the art of polymer chemistry.  Many ethylenically unsaturated monomers undesirably polymerize at various stages of their manufacture, processing, handling, storage, and use. Polymerization, such as free radical polymerization, during their purification results in the loss of the monomer, i.e., a lower yield, and an increase in the viscosity of any tars that may be produced. The processing and handling of the higher viscosity tars then requires higher temperature and work (energy cost) to remove residual monomer. Polymerization can also result in equipment fouling, especially in the case of production of acrylic monomers. Such polymerization causes loss in production efficiency owing to the deposition of polymer in or on the equipment being used. These deposits must be removed from time to time, leading to additional loss in production of the monomer. Since the prior art has already used phenolic stabilizers like BHT and xylenols, to stabilize perfluoro(2-methylene-4-methyl-1,3-dioxolane) it would be obvious to use the stabilizers described by Bette since they can be used at lower levels, from 0.1 to 1000 ppm, as opposed to 100 ppm and higher for the Saito phenols.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
5.	Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito WO 2018062193 A1 (English language equivalent is 11,274,168) and Bette DE 102007029869 A1 as applied to claim 4-5 above, and further in view of Zhu “Scales of Oxidation Potentials, pKa, and BDE of Various Hydroquinones and Catechols in DMSO” J. Org. Chem. 2010, 75, 7240–7257.  Since the oxidation of the phenol stabilizers in Saito and Bette involves a mechanism with the transfer of one-electron and one proton and the behavior of hydroquinone, a diol, is basically the same with the transfer of two-electrons and two protons to generate quinone, the use of the known perfluorohydroquinone is obvious.  Zhu states on page 7241 column 1 line 18 “hydroquinones and catecholes [sic] are also phenol derivatives.11” They differ only by an additional -OH group and function in a similar manner as antioxidants. The solution phase oxidation potential of perfluorohydroquinone has been calculated by Zhu in Table 1 on page 7245, as compound 38 (listed in Scheme 2 on page 7243).  The perfluorohydroquinone is + 2.086 V while that of the parent compound hydroquinone, 1, is only +1.607 V.  As discussed by Zhu on column 2 of page 7247, “the hydrogen releasing abilities of various hydroquinones and catechols are very important since most of literatures support that the most likely oxidation process from hydroquinone to quinone is direct hydrogen atom transfer and large numbers of hydroquinones are antioxidants and the bond dissociation energy of the O-H bond is an important parameter in determing [sic] the antioxidant activity.” “Most of the BDEs of these hydroquinones and catecholes [sic] are lower than that of phenol, suggesting that most of these compounds are good antioxidants.” (Page 7248 column 1). The free radical polymerization should be more effectively inhibited by the perfluorohydroquinone as compared to perflurorophenol and would stabilize the compositions in a more atom economical manner since each molecule would donate two hydrogen atoms allowing lower concentrations to be employed.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625